Citation Nr: 0731120	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-42 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
August 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the veteran raised the issue of 
entitlement to service connection for hearing loss in his 
Form 9 dated December 2004.  As this claim has not been 
adjudicated, it is referred to the RO for the appropriate 
action. 


FINDING OF FACT

There is no competent evidence establishing an etiological 
relationship between the veteran's current tinnitus and his 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2004.  
The RO's September 2003 notice letter informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  With respect to the claim of 
service connection for tinnitus, the Board has concluded that 
the preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claim.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
Board notes that the service medical records are incomplete.  
However, as the induction and separation exam records are 
included, and the veteran has not alleged any complaint of or 
treatment for tinnitus while in service, the Board finds that 
these missing records are not prejudicial against the 
veteran.  The appellant claimed additional medical records 
could be obtained from Dr. Michael Treisman of Unity Medical 
Group (UMG), Florissant, Missouri.  After an attempt by VA to 
obtain these records, UMG responded that no such records are 
available.  The veteran was afforded a VA audiological 
examination in January 2004.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

The RO learned that the veteran's service medical records 
(SMRs) were partially destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records. See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet.App. 261 (1992), the RO informed the veteran 
in a September 2003 letter that it was experiencing 
difficulty in obtaining the veteran's service medical records 
(SMRs), and asked the veteran to submit any evidence 
pertaining to his SMRs, as well as to complete a VA Form NA-
13055 to aid in reconstructing his medical records.  It 
appears the veteran did not receive treatment for tinnitus 
during service, as indicated by his completed NA-13055 form.  
In this regard, although he provided information regarding 
the dates of treatment, his unit assignment, and location, 
for a claimed foot disability, he did not provide any such 
information for tinnitus. 

The Board notes that the veteran's representative has alleged 
that the VA examination was given at a time when examiners 
were instructed to deny service connection for tinnitus if 
there is no indication in the veteran's SMRs that he 
complained of the malady.  For reasons discussed below, the 
Board finds that the VA examination was not deficient and a 
remand is not necessary.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Tinnitus

The veteran contends he is entitled to service connection for 
tinnitus due to significant in-service acoustic trauma 
resulting from exposure to jet engine noises without proper 
ear protection.

The Board concludes that the veteran's statements that he has 
experienced tinnitus since service are competent to establish 
continuity of symptomatology, as he is also competent to 
testify that the ringing in his ears started during service.  
See Savage v Gober, 10 Vet. App. 488, 495-98 (1997); see also 
Jandeau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007) (holding that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to 
identify the medical condition).  The issue is therefore 
whether the veteran's current tinnitus is etiologically 
related to his in-service acoustic trauma.

The veteran has produced no evidence or medical opinion in 
support of his claim that his present tinnitus is the result 
of in-service acoustic trauma.  The Board acknowledges that 
the veteran himself has claimed his tinnitus arises from in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

There are no post-service medical records indicating the 
veteran sought treatment for or received a diagnosis of 
tinnitus before filing his claim in July 2003, which is 
nearly 50 years post service.  The lapse in time between 
service and the first diagnosis of tinnitus weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The veteran was afforded a VA examination in January 2004, 
during which he was unable to recall when symptoms of 
tinnitus began.  The examiner opined that the veteran's 
tinnitus is not as likely as not etiologically related to his 
active service, based in part on the absence of complaints of 
tinnitus included in the service medical records.  The Board 
takes note that the veteran's representative has asserted the 
VA examination was given at a time when examiners were 
instructed "to deny tinnitus if it was not noted in the 
service medical records."  However, the representative has 
not provided any evidence to support this claim, and the 
Board notes that VA seeks independent opinions from examiners 
without providing instructions regarding specific findings. 

In sum, the Board finds that the veteran experienced in-
service acoustic trauma and is competent to diagnose his 
tinnitus.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current tinnitus and his in-
service acoustic trauma.  With consideration of no competent 
medical opinion linking the veteran's current tinnitus to his 
in-service acoustic trauma, a competent medical opinion 
against such a relationship, and a significant passage of 
time before treatment was sought, a preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H.HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


